IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-18-00175-CR

REGINALD KEITH THOMAS,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                              From the 19th District Court
                               McLennan County, Texas
                              Trial Court No. 2014-290-C1


                               ABATEMENT ORDER


       The appellant’s brief is overdue in this appeal.

       We abate this appeal to the trial court to conduct any necessary hearings within 21

days of the date of this Order pursuant to Texas Rule of Appellate Procedure 38.8(b)(2)

and (3). TEX. R. APP. P. 38.8(b)(2), (3).

       The supplemental clerk’s and reporter’s records required by Texas Rule of

Appellate Procedure 38.8(b)(2) and (3), if any, are ordered to be filed within 28 days of

the date of this Order. See id.

                                            PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed December 19, 2018




Thomas v. State                            Page 2